





Exhibit 10.3


SEPARATION AGREEMENT AND FIRST GENERAL RELEASE


This Separation Agreement and First General Release (“Agreement”) is entered
into between Karen Schmitt (“Employee”) and Maiden Holdings, Ltd. (the
“Company”), and dated August 14, 2018.
1.    Termination of Employment Relationship. Employee and the Company will end
their employment relationship on March 1, 2019 or such earlier date as the
Company shall elect with prior written notice (the “Termination Date”). Prior to
that date, Employee will continue to be employed by the Company, in the
following capacity:
•
Executive Vice President of the Company based in Bermuda. Reporting to the
Company’s Chief Executive Officer (CEO), Employee will provide service and
assistance to the Company to assist in the transition of her role to the new
Chief Financial Officer of the Company as well as to provide advice and counsel
to the new CEO.

•
Employee shall endeavor to adhere in all material respects to the Company’s
material standards of conduct, policies, rules and regulations.

•
The Company will provide the Employee her current level of base compensation,
health, car, housing and welfare and pension benefits in accordance with
specific Maiden benefit and pension plan requirements during such time;
provided, however, that the Company retains its right to amend, modify, or
discontinue any of its health, welfare and pension plans in its sole discretion,
in which event Employee will receive such benefits at the same level and under
the same terms as other executives at her level.

2.    Relief of Duties. The Employee shall be relieved of all duties on the
Termination Date. Employee no longer will be authorized to transact business or
incur any expenses, obligations and liabilities on behalf of the Company on or
after the Termination Date.
3.    Consideration. In consideration of Employee’s promises in this Agreement,
Company will provide Employee the following:
a.
a lump sum payment for the amount of $3,325,000 (“Lump Sum”), which amount
includes payment in satisfaction of Employee’s three current Long Term Incentive
Plan (“LTIP”) grants, which Employee hereby waives. Such sum shall be paid to
Employee as follows: $2,000,000 on or about August 31, 2018, (or, if the
Agreement has not become effective by that date, as soon as practicable
following the effective date of this Agreement), and the remainder of $1,325,000
(the “Second Payment”) within one week following the



1

--------------------------------------------------------------------------------





effective date of the Second Release in the form attached hereto as Appendix A.
The Company shall on or about the Termination Date sign and deliver to the
Employee the Second Release.
b.
Employee shall have the option to convert all of her remaining Company share
options into a cash payment as calculated pursuant to a Black-Scholes
computation based upon the closing share price on December 3, 2018, which shall
be furnished by the Company to Employee by December 10, 2018. In the event
Employee thereafter elects such cash payment option, the Company shall promptly
remit such payment to Employee. If Employee elects to retain all of her share
options, then vested share options held by Employee at the time of the
Termination Date shall retain their full expiration date of 10 years from the
original grant date.

c.
Company shall promptly provide for tax gross up and tax return prep fees for the
2018 and 2019 fiscal years.

d.
By the Termination Date, the Company will provide Employee a repatriation lump
sum allowance, for moving of household goods from Bermuda, up to $15,000 upon
receipt of the bill(s) for such services.

e.
If the Termination Date is prior to March 1, 2019, the Company shall pay the
remaining base salary and equivalent cost of the benefits which would have
otherwise been payable hereunder, and shall continue to pay Employee’s car and
housing allowances, through March 1, 2019.

f.
Effective as of the Termination Date, the Employee hereby irrevocably resigns
from (1) all Board of Directors positions (including Board committee positions)
she has with Maiden Holdings, Ltd., and any other member of the Group (defined
below in Paragraph 5(a) with respect to which she has not already resigned, and
(2) all fiduciary positions (including as trustee) she holds with respect to any
pension plans or trusts established by any member of the Group. The Employee
agrees that this Agreement will serve as her written notice of resignation and
that she will execute any documents necessary to formalize or carry out such
resignations.

Employee agrees that the consideration the Company will provide includes amounts
in addition to anything of value to which Employee already is entitled. The
Company also will pay Employee accrued but unused PTO in the amount of $166,000,
and unpaid expenses, regardless of whether Employee signs this Agreement.
4.    Tax Treatment. The Company has agreed to the Employee’s request that the
payments set forth above in Section 3(a) shall be paid in Bermuda, and at her
request therefore, the Company will not withhold standard tax and other
applicable withholdings from such sums. The Employee


2

--------------------------------------------------------------------------------





acknowledges and agrees that the Company has made no representations or
warranties regarding the tax consequences of any amounts paid by the Company to
the Employee pursuant to this Agreement, if any. The Employee agrees to pay all
federal, state or local taxes owed by the Employee, if any, which are required
by law to be paid with respect to any payments made by the Company to her
herein, except that Company will indemnify Employee for any additional tax
and/or penalties or interest, if any, on a grossed-up basis, for taxes, interest
and or penalties imposed by Section 409A (as such term is defined below).
5.    Full and Final Releases.
a.For good and valuable consideration, including but not limited to the promise
of severance pay and benefits set forth in Section 3 of this Agreement, except
as otherwise provided in Paragraph 5(c) below, the Employee knowingly,
voluntarily and unconditionally waives, releases and forever discharges the
Company, and its parent, subsidiary, affiliated, predecessor and related
companies (the “Group”) and each of their current and former directors,
officers, employees, shareholders, attorneys, and employee benefit or pension
plans or funds (and the trustees, administrators, fiduciaries and insurers of
such plans or programs) (collectively, the “Released Parties”), from any and all
claims, demands, liabilities, obligations, actions, and causes of action that
may lawfully be released by private agreement (collectively, “Claims”) that the
Employee (or her heirs, executors, administrators, successors, assigns and legal
representatives) has, had or may have, of any nature and arising out of or
relating to any matter or thing whatsoever, whether known or unknown, from the
beginning of the world through the date she signs this Agreement. Claims
released and discharged under this Section 3 include, but are not limited to:
(i) Any and all Claims regarding the terms, conditions, and privileges of
Employee’s employment and the termination thereof, except for Employee’s right
to indemnification and as otherwise provided in this Agreement;
(ii) Any and all Claims for unpaid compensation, bonuses, deferred, retention or
incentive compensation, or health, welfare or other benefits under any
agreement, policy, practice or plan maintained by any of the Released Parties,
except as stated in Sections 1 and 3 of this Agreement;
(iii) Any and all Claims under any of the following laws: Title VII of the Civil
Rights Act of 1964, the Civil Rights Act of 1991, the Age Discrimination in
Employment Act as amended by the Older Workers Benefit Protection Act (“ADEA”),
the Americans with Disabilities Act, the Executive Retirement Income Security
Act (“ERISA”), the Worker Adjustment Retraining and Notification Act (“WARN”),
the Family and Medical Leave Act, the Rehabilitation Act, Executive Order 11246,
the Fair Credit Reporting Act, the New York Labor Law, the New York State Human
Rights Law, the New York State WARN Act, the New York City Human Rights Law, the
New York City Administrative Code, the New Jersey Law Against Discrimination,
the New Jersey Conscientious Employee Protection Act, all as amended, and any
other federal, state, and local employment statutes, laws, rules, regulations
and orders, and those of any other country, to the extent they may be waived by
private agreement;
(iv) Any and all Claims under any other federal, state or local law, rule,
regulation, or order or the national or local law of any other country
(statutory or decisional) for breach of contract, tort, wrongful or unfair
discharge or dismissal, impairment of


3

--------------------------------------------------------------------------------





economic opportunity or defamation, breach of fiduciary duty, intentional or
negligent infliction of emotional distress, or unlawful discrimination or
harassment, or retaliation or whistleblowing of any kind;
(v) Any and all claims for back pay, front pay, attorneys’ fees, compensatory,
punitive or exemplary damages; and
(vi) Any and all rights under the laws of any jurisdiction in the United States,
Bermuda or any other country, that limit a general release to those Claims that
are known or suspected to exist in the Employee’s favor as of the date of this
Agreement.
b.    Without limiting the generality of the provisions above, the Employee
expressly agrees that the scope of the Claims released under Section 5 of this
Agreement prohibits the Employee from acting as a class representative or
otherwise participating in any class regarding any action under ERISA or
otherwise bringing an action under ERISA on behalf of a plan or trust or
otherwise. Except as provided in Section 5(c) below,the Employee agrees that she
is waiving any right she may have to obtain or receive any monetary damages or
other relief of any kind (including but not limited to settlement proceeds) as a
result of any action or proceeding brought by her or by any other person or
entity on her behalf regarding any Claims or of any other nature whatsoever,
and, to the extent permitted by law, the Employee agrees that she will not seek
or accept any monetary damages or other relief of any kind in any such action or
proceeding.
c.    Notwithstanding anything in this Agreement to the contrary, this
Agreement, and the release and waiver by Employee contained in this Section 5 or
otherwise, shall not in any way limit, release, waive or discharge (i) the
Employee’s right to bring an action to enforce any rights to the payments and
benefits set forth in this Agreement; (ii) the Employee’s rights under this
Agreement or her rights, if any, to vested benefits under any Company retirement
or pension plan as of the date she signs this Agreement or thereafter; (iii) the
Employee’s right to pursue any claim that, by law, cannot be released or waived
by private agreement, such as a claim for unemployment benefits (which shall not
be contested by the Company) or workers’ compensation benefits; (iv) her right
to challenge the knowing and voluntary nature of her release of claims under the
Age Discrimination in Employment Act; or (v) any or all of the Employee’s rights
to indemnification, whether pursuant to Section 10 of the Employee’s Employment
Agreement with the Company, dated as of November 1, 2011 (which provision shall
remain in effect in accordance with its terms and shall survive the termination
of Employee’s employment), this Agreement, the charter, certificate of
incorporation, by-laws, certificate of formation, operating agreement or other
governing documents of the Company or any other Released Party, insurance
policies of or pertaining to the Company or any other Released Party, applicable
law or otherwise. The Employee is also not waiving any Claims that arise after
the date she signs this Agreement (but any Claims for acts or omissions that
occurred before the date she signs this Agreement are released, subject to the
exceptions set forth in this subparagraph).
d.    The Employee represents and warrants that as of the date she signs this
Agreement she has not filed any civil action, suit, arbitration, charge or legal
proceeding against any of the Released Parties, that she has not assigned or
pledged any Claim to any person, and that no other person has an interest in the
Claims that she is releasing in this Agreement. The Employee agrees that, except
as stated below in the final subparagraph of Paragraph 5 if any person or entity
files or causes to be filed any civil action, suit, arbitration or other legal
proceeding seeking equitable or monetary relief concerning any Claims, she will
not seek or accept any personal relief from or as a result of the action, suit,
arbitration or other legal proceeding.
e.    In order to further induce the Employee to enter into this Agreement and
provide the release set forth above in favor of the Company and the other
Released Parties, the Company, for


4

--------------------------------------------------------------------------------





and on behalf of itself and the other Released Parties, hereby releases, waives,
and forever discharges the Employee, and the Employee’s heirs, executors,
administrators, legal representatives, successors and assigns, from, and
promises never to assert, any and all claims, demands, liabilities, obligations,
actions and causes of action, expenses and attorneys’ fees, of whatever kind or
nature, known or unknown, that the Company or any of the other Released Parties,
or any of its or their respective successors and assigns, has, had or may have,
of any nature and arising out of or relating to any matter or thing whatsoever,
whether known or unknown, from the beginning of the world through the date the
Company signs this Agreement. However, this release of claims by the Company
shall not be a waiver on behalf of itself or any other party, of (i) any claim
related to the enforcement of this Agreement or breach by Employee of this
Agreement; (ii) any claims that arise after the date on which the Company signs
this Agreement (but any claims that occurred before the date the Company signs
this Agreement are released) (iii) any claims that cannot be waived by law; (iv)
any claim arising out of or relating to any alleged financial misfeasance or
malfeasance, or criminal conduct of Employee;
f.    The Employee understands that nothing in this Agreement, including but not
limited to the Releases of Claims in Section 5 of this Agreement, prevents her
from filing a charge or complaint with, or from voluntarily participating in an
investigation or proceeding conducted by, the Equal Employment Opportunity
Commission (EEOC), the National Labor Relations Board (NLRB), the U.S.
Department of Labor (DOL) the Securities and Exchange Commission (SEC), the
Occupational Health and Safety Administration (OSHA), and/or any other federal,
state or local government or regulatory agency charged with the enforcement of
any laws, or prevents any Released Party from fully defending against any such
charge or participating in any such investigation. Further, the Company and
Employee agree that nothing in this Agreement shall be construed to interfere
with (i) the ability of any federal, state or local government or other
regulatory agency to investigate any such charge or complaint, (ii) Employee’s
ability, or that of any Released Party, to communicate voluntarily with,
including providing documents or other information to, any such agency, and/or
(iii) Employee’s ability, or that of any Released Party, to provide truthful
testimony in any court, administrative agency and/or arbitration proceeding.
However, by signing this Agreement, Employee understands that, except as
provided in Section 5(c) above, she is waiving her right to receive individual
relief (including without limitation back pay, front pay, reinstatement or other
legal or equitable relief) based on claims asserted in any such charge or
complaint, whether filed by her or any other person, except where such a waiver
is prohibited and except for any right she may have to receive a payment from a
government agency (and not the Company) for information provided to the
government agency; and the Employee acknowledges that promises and benefits she
will receive under this Agreement fully and completely satisfy any and all such
claims.
6.    Proprietary Information.
a.Employee acknowledges access to and receipt of confidential business and
proprietary information regarding the Company and its affiliates while working.
Except as permitted by the final subparagraph of Paragraph 5, Employee agrees
not to make any such information known to any member of the public. Employee
further agrees to return to the Company on or prior to the Termination Date all
confidential and proprietary information and all other Company property, as well
as all copies or excerpts of any property, files or documents obtained as a
result of employment with the Company, except those items that the Company
specifically agrees in writing to permit Employee to retain, or as permitted by
the final subparagraph of paragraph 5.
a.Notwithstanding the foregoing, the terms “proprietary information,”
“confidential information,” or “confidential business and proprietary
information,” “trade secrets” (or the like or other variants or combinations
thereof) as used in this Section 6, in Section 15, or otherwise in this
Agreement, shall not be deemed to include any or all: (i) publicly-available
information, (ii)


5

--------------------------------------------------------------------------------





information the Employee possessed or knew prior to the commencement of her
employment with the Company; (iii) information that was provided to the Employee
by, or which the Employee learned of from, a third party who or which was not
then a party to a written obligation of confidentiality to the Company with
respect thereto; (iv) information that was developed by the Employee independent
of her employment with the Company; or (v) information that is required to be
disclosed by any court, arbitrator, governmental agency or instrumentality,
regulatory authority or applicable law. Subject to the foregoing exceptions, the
terms “proprietary information,” “confidential information,” or “confidential
business and proprietary information,” “trade secrets” (or the like or other
variants or combinations thereof) as used in this Section 6, in Section 15, or
otherwise in this Agreement shall include information revealed to the Company or
its affiliates by third parties, including customers, clients, suppliers or
vendors of the Company with the expectation that it would be maintained in
confidence by the Company.
7.    Intellectual Property. Employee understands and acknowledges that during
her term of employment the Company provided and will be providing access to
proprietary and valuable information that Employee might otherwise not receive.
In addition, it is understood that, with respect to any inventions or
participation in invention modifications or improvements to Company to which
Employee has contributed or may contributed while in the employ of the Company
and paid by the Company, the Company reasonably seeks to secure such
improvements for its own use and practice. These obligations include a duty on
the part of Employee to disclose and assign to Company any inventions or other
proprietary rights arising during the course of employment, and Employee hereby
relinquishes any and all rights to such inventions or proprietary rights or
moral rights whatsoever, anywhere in the world.
8.    409-A. It is the understanding and intention of the parties that all
payments and benefits payable to Employee under this Agreement and the Second
Release are compliant with and/ or exempt from the requirements of Section 409A
of the Internal Revenue Code (“Section 409A”) so as not to trigger the
additional tax and/or penalties or interest imposed by Section 409A. Each
payment provided for under this Agreement and the Second Release shall be
treated as a separate payment for purposes of the application of Section 409A.
If at the time of the Employee’s termination of employment with the Company she
is a “specified Employee” as defined in Section 409A and the deferral of the
commencement of any payments or benefits otherwise payable hereunder as a result
of such termination of employment is necessary in order to prevent any
accelerated or additional tax under Section 409A, then the Company will defer
the commencement of the payment of any such payments or benefits hereunder
(without any reduction in such payments or benefits ultimately paid or provided)
until the date that is six months following the Employee’s termination of
employment with the Company (or the earliest date as is permitted under Section
409A). To the extent any reimbursements or in-kind benefits due to Employee
under this Separation Agreement or the Second Release constitute “deferred
compensation” under Section 409A, any such reimbursements or in-kind benefits
shall be


6

--------------------------------------------------------------------------------





paid to Employee in a manner consistent with Treas. Reg. Section
1.409A-3(i)(1)(iv). If and to the extent that the Employee or the Company
reasonably determine that any amount payable or benefit provided under this
Separation Agreement or the Second Release would fail to satisfy any applicable
requirement of Section 409A and trigger the additional tax and/or penalties or
interest imposed by Section 409A, the parties agree to take reasonable measures
to bring it into compliance with Section 409A to avoid such additional tax,
penalties or interest (to the extent permitted under Section 409A). Any payments
that result from any plan or arrangement that is separately subject to the terms
of Section 409A will be made in accordance with the applicable terms of such
plan or arrangement. Nothing in this Paragraph 8 is intended as a guarantee to
the Employee that additional tax and/or penalties or interest will not arise in
respect of payments and benefits payable to Employee under this Agreement and
the Second Release. Company will indemnify Employee for any additional tax
and/or penalties or interest on a grossed-up basis for tax, penalties and/or
interest imposed by Section 409A.
9.    Cooperation. During her employment and for a period of 6 months from and
after the date Employee signs the Second Release, Employee agrees to reasonably
cooperate with the Released Parties regarding any pending or subsequently filed
litigation, claims or other disputes involving the Released Parties that relate
to matters within the knowledge or responsibility of Employee. Without limiting
the foregoing, during the foregoing cooperation period, Employee agrees (i) to
meet with a Released Party’s representatives, its counsel or other designees at
mutually convenient times and places with respect to any items within the scope
of this provision; (ii) to provide truthful testimony regarding same to any
court, agency, or other adjudicatory body; and (iii) to provide the Company with
notice of contact by any adverse party or such adverse party’s representative,
except as may be required by law. Following her Termination Date, the Company
will use best efforts to accommodate conflicts with Employee’s business or
personal schedule. The Company will reimburse Employee for reasonable expenses
and any forfeited compensation in connection with the cooperation described in
this paragraph. This Section shall not require Employee to cooperate with the
Company with respect to any charge or litigation in which Executive is a
charging or complaining party as provided in Paragraph 5(c) or the final
subparagraph of Paragraph 5, or any confidential investigation by a government
agency in which Executive is a witness for or providing support to a charging or
complaining party or requested by such government agency to maintain information
in confidence.
10.    Non-Admission. This Agreement shall not be construed as an admission by
any Released Party or by Employee of any liability or acts of wrongdoing or
unlawful discrimination, nor shall it be considered to be evidence of such
liability, wrongdoing, or unlawful discrimination.
11.    Non-Disparagement. Except as permitted by Paragraph 5(c), the exceptions
in


7

--------------------------------------------------------------------------------





Paragraph 5(e), and the final subparagraph of Paragraph 5, Employee and the
Company agree not to make statements (including instigating or participating in
the making of any statements) to clients, customers and suppliers of the
Released Parties or to other members of the public that are in any way
disparaging or negative towards Employee or the Released Parties or their
products and services. Notwithstanding anything in this Agreement to the
contrary, nothing contained in this Agreement shall operate to restrict the
Employee or the Company or any Released Party from testifying truthfully under
oath in any legal or administrative proceeding.
12.    Advice of Counsel, Consideration and Revocation Periods, Other
Information. Employee acknowledges that the Company advised Employee to consult
with an attorney prior to signing this Agreement, that Employee had twenty-one
(21) days to consider whether to sign this Agreement from the date Employee
first received this (Consideration Period). Employee must return this signed
Agreement to the Company’s representative set forth below within the
Consideration Period. If Employee signs and returns this Agreement before the
end of the Consideration Period, it is because Employee freely chose to do so
after carefully considering its terms. Employee acknowledges that the Company
has not made any promises or threats to induce Employee to sign this Agreement
before the full Consideration Period has expired. Employee has agreed with the
Company that changes to this Agreement, whether material or immaterial, do not
and did not restart the running of the Consideration Period. Additionally,
Employee shall have seven (7) days from the date of the Employee signs this
Agreement to revoke this Agreement by delivering a written notice of revocation
within the seven-day revocation period to the same person as Employee returned
this Agreement. If the revocation period expires on a weekend or holiday,
Employee will have until the end of the next business day to revoke. This
Agreement will become effective on the eighth day after Employee signs this
Agreement provided Employee shall not have revoked this Agreement prior to such
eighth day (the “Effective Date”).
13.    Applicable Law and General Provisions.
a.This Agreement shall be interpreted under the law of the State of New Jersey
without reference to its conflicts of laws provisions. Any action to enforce
this Agreement shall be brought in the federal or state courts in the State of
New Jersey, and both parties hereby consent to the jurisdiction of such courts.
This Agreement sets forth the entire agreement between the parties. Neither
party is relying on any other agreements or oral representations not appearing
in this document and any attachments to this document, or in documents
specifically referenced by this document. Any prior agreements between or
directly involving Employee and the Company are superseded by this Agreement,
except that any prior obligations of Employee related to inventions or business
ideas, and/or of the Company or any other Released Party to provide
indemnification in favor of Employee, contained in any prior agreements between
Employee and the Company or any Released Party remain intact. Notwithstanding
anything to the contrary in any other document between the Employee and the
Company or any other Released Party (including, without limitation, any
provisions which might otherwise survive any termination of the Employee’s
employment), from and after the Termination


8

--------------------------------------------------------------------------------





Date, the Employee shall no longer be bound by, subject to, or have or be deemed
to have, any restrictive covenants or obligations to, in respect of or in favor
of the Company or any Released Party, any and all of which are hereby
superseded, waived, cancelled and terminated, except as may be expressly
otherwise set forth in this Agreement and those, if any, relating to the
assignment of intellectual property.
a.In the event of the death of the Employee prior to the Company’s having made
or paid to the Employee any or all of the payments and benefits referenced in
this Agreement, notwithstanding anything in this Agreement to the contrary, the
Second Release will not be required to be signed and the Company shall instead
make or pay to the Employee’s estate, if, as and when otherwise due hereunder,
all such then remaining payments and benefits
14.    Non-Solicitation. During Employee’s employment and for a period of one
(1) year thereafter, Employee shall not, without the prior written consent of
the Company, directly or indirectly, on Employee’s own behalf or on behalf of
any other person, firm, corporation or business entity: (a) solicit or attempt
to solicit, service or attempt to service, in either case for the purpose of
obtaining the business of any customer of the Company (or any affiliate) to the
extent the business solicited is competitive with the business of the Company
(or any affiliate); (b) solicit or attempt to solicit, hire or attempt to hire,
any person who is an employee of the Company (or any affiliate) with the purpose
or intent of attracting such person from the employ of the Company (or any
affiliate); or (c) induce or attempt to induce any person who is an employee of
the Company (or any affiliate) to terminate or limit his or her service or other
relationship with the Company (or any affiliate). Employee acknowledges that any
breach of this Section 14 could lead to irreparable harm to the Company.
15.    Confidentiality.


a. Without prejudice to the common-law duties which the Employee owes to the
Group, the Employee shall not, except in the proper performance of her duties or
as provided in the final subparagraph of Paragraph 5 or as compelled by law,
copy, use or disclose to any person any of the Group’s trade secrets or
confidential and proprietary information. This restriction will continue to
apply after the Termination Date, but will not apply to trade secrets or
confidential and proprietary information which become public other than through
unauthorized disclosure by the Employee. The Employee shall not engage in the
unauthorized copying, use or disclosure of such information. For the purposes of
this Agreement, trade secrets and confidential information include but will not
be limited to any such confidential and proprietary technical data, information
technology and know-how relating to the Group, customer lists, pricing
information, information relating to the Group’s marketing and financial
strategies, marketing materials, financial information and any other information
concerning the affairs of the Group or the personnel of the Group which is for
the time being confidential, which the Employee is told is confidential or which
by its nature is obviously confidential and whether such information is in
written, oral, visual, electronic or any other form.


b.    The Employee further acknowledges that, as Executive Vice President, and a
senior leader of the Group’s leadership, she has learned and is aware of the
most highly confidential asserted and unasserted claims and threats of a legal
nature, as well as the most highly confidential legal information pertaining to
the Group. As a result, she hereby acknowledges and affirms her continuing
professional and legal obligations to the Group, pursuant to common law,
statutory law, and all other applicable privileges and doctrines, to hold in the
strictest confidence, and not to disclose, all such information, in any context,
except as may be compelled by law or as permitted in the final subparagraph of
Paragraph 5 or in Section 15(d). In addition, she agrees to maintain the
confidentiality of all Group-privileged or confidential and proprietary
information including, without limitation, attorney-client privileged
communications with in-house and outside counsel and attorney work product,
unless disclosure is expressly authorized by the Group’s legal or compliance
department, or


9

--------------------------------------------------------------------------------





otherwise compelled by law.
a.The Employee further agrees and understands that the obligations described in
this Section 15 shall apply to and be binding upon her in all circumstances
except as may be compelled by law or as provided in Paragraph 15(d) or the final
subparagraph of Paragraph 5, including but not limited to any employment she may
accept.
b.The Employee acknowledges that she has received the following notice that
under the 2016 Defend Trade Secrets Act (DTSA): (1) no individual will be held
criminally or civilly liable under Federal or State trade secret law for the
disclosure of a trade secret (as defined in the Economic Espionage Act) that:
(A) is made in confidence to a Federal, State, or local government official,
either directly or indirectly, or to an attorney; and made solely for the
purpose of reporting or investigating a suspected violation of law; or, (B) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal so that it is not made public; and, (2) an
individual who pursues a lawsuit for retaliation by an employer for reporting a
suspected violation of the law may disclose the trade secret to the attorney of
the individual and use the trade secret information in the court proceeding, if
the individual files any document identifying the trade secret under seal, and
does not disclose the trade secret, except as permitted by court order.
16.    Jury trial Waiver. The Parties agree to waive any right to a trial by
jury regarding any dispute, claim or cause of action arising out of, concerning,
or related to, the Employee’s employment, her separation from employment, or
this Agreement.


17.    Legal Counsel. The Employee is hereby advised of her right to consult
with an attorney before signing this Agreement, which includes a jury trial
waiver and a waiver of age discrimination claims. The Employee further
acknowledges that she has had the opportunity to seek legal counsel prior to
signing this Agreement.


18.    Severability. The various covenants and provisions of this Agreement are
severable and shall constitute independent and distinct binding obligations. If
any one or more of the provisions contained in this Agreement shall be finally
determined by a court of competent jurisdiction to be invalid, illegal or
unenforceable in any respect under any applicable law, such provisions shall be
deemed automatically amended so as to be enforceable to the fullest extent (if
any) permitted by applicable law, and the validity, legality and enforceability
of the remaining provisions contained herein shall not in any way be affected or
impaired.


19. Representations and Warranties. THE EMPLOYEE REPRESENTS AND WARRANTS THAT
(i) SHE HAS READ AND FULLY UNDERSTANDS THE TERMS OF THIS AGREEMENT AND THAT THE
PAYMENTS AND BENEFITS SET FORTH IN SECTION 3 OF THIS AGREEMENT CONSTITUTE
ADEQUATE CONSIDERATION FOR THIS AGREEMENT, AND ARE IN ADDITION TO ANYTHING WHICH
THE EMPLOYEE IS ALREADY ENTITLED, (ii) IF SHE DOES NOT SIGN THIS AGREEMENT OR
SHE SIGNS AND TIMELY UNDER SECTION 12 ABOVE REVOKES THIS AGREEMENT, SHE IS NOT
ENTITLED TO THE PAYMENTS AND BENEFITS SET FORTH IN THIS AGREEMENT, AND (iii) THE
EMPLOYEE’S SIGNATURE ON THIS AGREEMENT IS BINDING UPON HER AND UPON HIS
SUCCESSORS, ASSIGNS, AND ANY OTHER PERSON CLAIMING RIGHTS ON HER BEHALF. THE
EMPLOYEE’S SIGNATURE BELOW AFFIRMS THAT SHE IS ENTERING INTO THIS AGREEMENT
FREELY, KNOWINGLY AND VOLUNTARILY AND HAS NOT RELIED UPON ANY REPRESENTATIONS,
PROMISES OR STATEMENTS BY THE COMPANY OR BY ANY OF THE OTHER RELEASED PARTIES
NOT SET FORTH IN THIS AGREEMENT OR IN ANY DOCUMENT SPECIFICALLY REFERRED TO IN
THIS AGREEMENT.




10

--------------------------------------------------------------------------------







Allow for signatures in counterparts and electronically via pdf.


Date:____________
Lawrence F. Metz
EVP, General Counsel & Secretary


_______________________________
Signature



Employee has read and understood this Agreement, signs this Agreement waiving
valuable rights, and acknowledges that this Agreement is final and binding,
subject to her right of revocation contained in Section 12 above.


Date:____________
Karen Schmitt
_________________________
NAME


_______________________________
Signature

APPENDIX A




THIS IS AN IMPORTANT LEGAL DOCUMENT CONTAINING A RELEASE OF CLAIMS
AGAINST MAIDEN HOLDINGS, LTD. PLEASE REVIEW CAREFULLY WITH YOUR ATTORNEY BEFORE
SIGNING.
Second General Release and Waiver of Rights and Claims
This SECOND GENERAL RELEASE AND WAIVER OF RIGHTS AND CLAIMS (“Second Release”)
is entered into between Karen Schmitt (the “Employee”), and MAIDEN HOLDINGS,
LTD. (the “Company”) (Collectively the “Parties” and individually, a “Party”).
1.
This document refers to the Separation Agreement and First General Release
(“Agreement”) between Karen Schmitt (“Employee”) and Maiden Holdings, Ltd. (the
“Company”), dated August 14, 2018. (the “Agreement.”)

2.
By signing this document, and in consideration of the Second Payment to be made
to her under the Agreement (as such term is defined therein), Employee
acknowledges and reaffirms all of the terms of the Agreement as of the date she
signs this Second General Release and Waiver of Rights and Claims (“Second
Release”), including but not limited to her waiver and release of claims in
Section 5 of the Agreement, subject to the exceptions set forth therein, and her
post-termination obligations specified under the Agreement.  Employee
understands and agrees that for purposes of this reaffirmation, the “date she
signs this Agreement” (or equivalent phrases) referred to in Section 5 of the
Agreement, shall be the date she signs this Second Release.  Therefore, she is
releasing all claims, as set forth in that Agreement, subject to the exceptions
set forth therein, up to and including the date she signs this Second Release. 

3.
By signing this document, and in consideration of Employee’s promises and
release of claims under this Second Release, the Company acknowledges and
reaffirms all of the terms of the Agreement as of the date this Second Release
is signed on its behalf, including but not limited to its waiver and release of
claims in Section 5 of the Agreement, subject to the exceptions set forth
therein, and its post-termination obligations under the Agreement.  The Company
understands and agrees that for



11

--------------------------------------------------------------------------------





purposes of this reaffirmation, the “date the Company signs this Agreement” (or
equivalent phrases) referred to in Section 5 of the Agreement, shall be the date
this Second Release is signed on behalf of the Company.  Therefore, the Company
is releasing all claims, as set forth in that Agreement, subject to the
exceptions set forth therein, up to and including the date this Second Release
is signed on its behalf.
4.
Employee acknowledges that she was given at least 21 days to consider this
Second Release following her last day of employment, that she was advised to and
did consult with an attorney before signing this Second Release, and that she
has 7 days after signing it to revoke it if she changes her mind.  This Second
Release agreement shall become effective on the eighth day after Employee signs
this Second Release, provided that she has not timely revoked it prior to such
time pursuant to Section 4 above (this Second Release’s “Effective Date”).

THE EMPLOYEE REPRESENTS AND WARRANTS THAT (i) SHE HAS READ AND FULLY UNDERSTANDS
THE TERMS OF THIS SECOND RELEASE AND THAT THE SECOND PAYMENT AS DEFINED AND SET
FORTH IN THE SEPARATION AGREEMENT CONSTITUTES ADEQUATE CONSIDERATION FOR THIS
SECOND RELEASE, AND IS IN ADDITION TO ANYTHING WHICH THE EMPLOYEE IS ALREADY
ENTITLED, (ii) IF SHE DOES NOT SIGN OR SIGNS AND TIMELY UNDER SECTION 4 ABOVE
REVOKES THIS SECOND RELEASE, SHE IS NOT ENTITLED TO THE SECOND PAYMENT SET FORTH
IN THE SEPARATION AGREEMENT, AND (iii) THE EMPLOYEE’S SIGNATURE ON THIS SECOND
RELEASE IS BINDING UPON HER AND UPON HER SUCCESSORS, ASSIGNS, AND ANY OTHER
PERSON CLAIMING RIGHTS ON HER BEHALF. THE EMPLOYEE’S SIGNATURE BELOW AFFIRMS
THAT SHE ENTERED INTO THIS SECOND RELEASE FREELY, KNOWINGLY AND VOLUNTARILY AND
HAS NOT RELIED UPON ANY REPRESENTATIONS, PROMISES OR STATEMENTS BY THE COMPANY
OR BY ANY OF THE OTHER RELEASED PARTIES NOT SET FORTH IN THE SEPARATION
AGREEMENT, THIS SECOND RELEASE, OR ANY DOCUMENTS SPECIFICALLY REFERRED TO IN
SUCH AGREEMENTS.
Allow for signature in counterparts and electronically via pdf.


Date:____________
Lawrence F. Metz
EVP, General Counsel & Secretary


_______________________________
Signature



Employee has read and understood this Agreement, signs this Agreement waiving
valuable rights, and acknowledges that this Agreement is final and binding,
subject to her rights of revocation contained in Section 4 above.


Date:____________
Karen Schmitt
_________________________
NAME


_______________________________
Signature





[Note: Do not sign before Termination Date]




12